*141Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Anthony Torell Tatum appeals the district court’s order denying his Fed. R. Civ. P. 60(b) motion seeking to withdraw his guilty plea. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Tatum, No. 8:13-cr-00492-DKC-1, 2016 WL 6682651 (D. Md. Nov. 7, 2016). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED